Citation Nr: 1722767	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967, in the Republic of Vietnam during the Vietnam Era.  For his service, he received the National Defense Service Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  See February 2011 Rating Decision (granting service connection for bereavement, claimed as post-traumatic stress disorder, with a disability rating of zero percent effective February 4, 2010).  Subsequently, in a December 2012 Decision Review Officer Decision, the service-connected bereavement was re-characterized as anxiety disorder, and an initial compensable disability rating of 30 percent was assigned effective February 4, 2010.

In March 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  

The issue of service connection for kidney damage, secondary to service-connected diabetes mellitus, has been raised by the record in a June 2014 Veteran's Supplemental Claim for Compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's March 2015 decision remanding this matter for further evidentiary development, the RO sent the Veteran a letter in June 2015 requesting he complete an Authorization to Disclose Information and a General Release for Medical Provider Information so the VA could obtain treatment records on his behalf from the K.V.O. Center.  See June 2015 VA Letter to the Veteran; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  However, he failed to provide a response until May 2017. 

In May 2017, in its Informal Hearing Presentation the Veteran's representative informed the Board the Veteran acknowledged that he did not submit the previously requested forms.  Nonetheless, he was requesting another opportunity to submit the forms because he maintains the outstanding medical documentation contains information pertinent to his claim.  In fact, he submitted a completed Authorization to Disclose Information and General Release for Medical Provider Information from Ruck-Up, Inc., a veterans' outpost, along with the May 2017 Informal Hearing Presentation.  Additionally, the Veteran's representative relayed his assertion that his psychiatric symptoms have worsened since his last VA examination in November 2012.  Consequently, he was also requesting that he be afforded another VA examination. 

In light of the above, the Board finds another remand is necessary for additional evidentiary development and to obtain another VA examination.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when a veteran asserts the disability in question has undergone an increase in severity since the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that the "mere passage of time, without more," is insufficient to compel the VA to provide a veteran with a new examination).

Accordingly, the case is REMANDED for the following action:

1. Request treatment records from Ruck-Up, Inc.

2. Once the above-requested development has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected anxiety disorder.  

After a reviewing the record, the examiner should:

a. Identify the symptoms exhibited by the Veteran that are attributable to the service-connected anxiety disorder; and

b. Discuss his level of occupational and social impairment, if any, as a result of the symptoms identified. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

